DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive.  The Examiner recognizes that there are differences between Shaw and what the applicant tried to disclose.  However, all seven pages of the applicant’s specification are extremely vague from a technical perspective and switch from topic to topic without providing any technical disclosure of how the relationship between the two networks is implemented.  The specification touts many benefits but provides few details on how these benefits are technically implemented by the disclosed elements.  With this in mind, the Examiner has struggled to figure out what the applicant is trying to do from a technical perspective.  The Examiner has applied Shaw because it reads on the extreme breadth of the applicant’s claims and disclosure.  The Examiner has not found any technology disclosed by the applicant that would be patentable over Shaw.
The applicant argues that the gateway and authentication server in Shaw are not “geographically separated”.  The Examiner points out that the applicant’s disclosure does not provide any limiting definition of what it means to be geographically separated.  As shown in Figure 1 of Shaw, the gateway and authentication server are separate.  They are disclosed as being able to be implemented by different devices on different networks and therefore are “geographically separated” according to the breadth of what is disclosed by the applicant, which is nothing.
Next the applicant argues that Shaw does not disclose “authenticating at least one second MAC node of the second network system”.  The claim does not specify anything about how the second MAC node is authenticated or what it is even authenticated to.  The HTTPS connection between the gateway 
Once the HTTPS connection is established the gateway interacts with the service providers, through the authentication server.  This interaction qualifies as “registering” the gateway with the first network system because the gateway is gaining the attention of the authentication server and service provider.  This interpretation fits into the breadth of the claimed registering because the applicant has not disclosed any technical detail or any definition at all of what it means to “register” the second MAC node with the first network system.
The IMS system implemented by the gateway and IMS network clearly executes RTC and media services according to the breadth of what is claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description Issue #1
Claims 1 and 21 feature the following limitation:
 storing data associated with the real-time conferences between the user devices connected to the second network system in the at least one storage node of the first network system, wherein the stored data is inaccessible by the second network system.

The applicant discloses the following:
It is also important that all user-sensitive data (conversations, user data, etc.) is then stored in the storage node 8 in the first cloud 2 of the communication and collaboration platform 1 and not also stored externally. The service provider of the data center for the second network system 7 has no access to that data. It is not responsible for data storage, except for data storage with respect to MAC configuration data and RTC statistical/backtracking data. However, it is responsible for all SIP- and WebRTC-based real-time audio, video, and/or shared desktop streams. This generates a clear division of work that is advantageous for both sides, as already explained.

The original disclosure does not provide support for the idea of making the stored data inaccessible by the second network system.  Instead, the applicant only specified that the service provider “has no access” to the data.
Additionally, the specification does not establish what is meant by user-sensitive data.  There is no disclosure that “conversations, user data, etc.” means data associated with the real-time conferences between the user devices.  There is no disclosure that the “conversations, user data, etc.” is associated with the real-time conferences.

Written Description Issue #2
Claim 7 features the following limitation:
wherein, after authenticating and authorizing the at least one second MAC node, the at least one second MAC node is used as a fallback solution in an event that the at least one first MAC node of the first network system fails

The following is the applicant’s disclosure regarding the term “fallback solution”:
The above-described and other aspects provided by the communication and collaboration platform are listed and summarized below. Second MAC nodes 10 that are locally/remotely separated from the first cloud 2 are geographically distributed and geographically separated by the application node 5, which hosts the business logic primarily related to signaling and content distribution. Remotely/locally separated second MAC nodes 2 must be authenticated and authorized before they can sign on. This also allows, for example, share-related user licenses between the provider/operator of the communication and collaboration platform 1, operating the real-time collaboration application, and the telecommunication provider, operating the second MAC node 10. On the other hand, separate MAC licenses per registered node can also be issued, or licenses per registered MAC node service or feature, such as capturing, transcription, SIP- and/or Codec cooperation. In addition, sessions or transactions that are payable or billable on a per-use basis can be executed. It also allows for SLA-based fallback solutions in the event that the first MAC node 6 of the first cloud 1 fails and also the possibility that operators can provide SLA-based separate MAC nodes per tenant. The node structure or distribution required for all of these concepts is provided by the invention.

There is no disclosure that the second MAC node is a fallback solution for the first MAC node.  There are two problems with what is disclosed.  First, it is not clear what the applicant is referring to with the pronoun “it” that “allows for SLA-based fallback solutions”.  The previously sentences have nothing to do with SLA-based fallback solutions so the disclosure does not specify what “allows for SLA-based fallback solutions”.  Second, “allowing for” an SLA-based fallback solution is not the same thing as actually being a fallback solution.  The term “allowing for” creates a much more nebulous concept than 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the RTC and media service supplied by the at least one second MAC node enable decreasing overall traffic".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 specifies that the execution of the RTC and media service supplied by the at least one second MAC node “includes transmission of a bidirectional real-time stream” so it increases overall traffic.  The limitation of claim 4 appears to contradict what is claimed in claim 1.
Claim 6 recites the limitation "the media services and RTC services for the first network system".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not define such services as being “for” the first network system.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 8, 9, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2014/0259127 by Shaw et al.
As to claim 21, Shaw teaches a method for operating a WebRTC-based cloud service, the method comprising: providing a first network system (Authentication server 120 and third party domains 125 are the first network “system”) operated by a first service provider, the first network system including at least one access (ACC) node (Authentication server 120), at least one application (APP) node (Third party domains 125, domain servers), at least one first media access control (MAC) node (Third party domains 125, authentication mechanism at domain servers), and at least one storage node (Authentication server 120); providing a second network system operated by a second service provider (the Gateway 115 is operated by mobile operator as described in paragraph 13), the second network system is geographically separated from the first network system (Figure 1 and paragraph 16, the devices separated by networks are considered to be “geographically separated”.  The applicant does not supply any limiting definition for this term); establishing a HTTPS connection between the first network system and the second network system (paragraph 24); authenticating at least one second MAC node of the second network system (paragraph 24, the HTTPS connection includes authentication of the gateway); -5-Application No. 16/467,664 Attorney Docket No. 12694.0109-00000upon authenticating the at least one second MAC node, registering the at least one second MAC node on the first network system (paragraph 19, the interaction between gateway 115 and authentication server 120 is considered registering activity at the first network system.  The applicant’s disclosure does not define the claimed registering in any manner so this interpretation is appropriate given the breadth of the applicant’s disclosed invention); executing RTC and media services supplied by the at least one second MAC node for user devices connected to the second network system (paragraphs 17 and 18), wherein the executed RTC and media services includes transmissions of bidirectional real-time media streams for real-time conferences between the user devices connected to the second network system (paragraph 1 explains that conferencing is a purpose of the IMS discussed in paragraphs 17 and 18); and storing data associated with the real-time conferences between the user devices connected to the second network system in the at least one storage node of the first network system, wherein the stored data is inaccessible by the second network system (paragraph 19, the identifying data possessed by the third-party domains 125 is “associated” with the real-time conferences and this data is inaccessible by the IMS network because it is only possessed by the third-party domain).
As to claim 1, it is a broader version of claim 21 and therefore rejected for the same reasoning.
As to claims 2 and 3, the combination of elements shown in Figure 1 is considered a “service provider” and the combination of the gateway 115 and IMS network is considered a “data center”.
As to claim 5, see explanation provided in the rejection of the final limitation of claim 21.
As to claim 6, see Figure 1, the services provided by the gateway are for the users of the service providers and thus “for” the service providers.
As to claim 8, see Figure 1. 
As to claim 9, see Figure 1, the gateway 115 accesses authentication server, which accesses domain server 125 to get to the authentication mechanism of the domain server. 

Claims Not Rejected with Prior Art
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442